DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: “a storage device storing a set of instructions” in claims 16 and 19.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, the Applicant’s specification provides the corresponding structure for the “storage device” in at least Paragraph [0079].
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 13-16, 18-20 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method of statically verifying software code strings. 
The limitations in Independent Claims 1, 8, 16 and 19 of verifying assembled usage strings, based on constructed endpoint specification strings, by comparing the assembled and constructed strings, as drafted, are a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. 
With respect to Claim 1, the limitations of “identifying an invocation statement in the source code…”, “identifying data flow of string variables in the source code…”, “assembling one or more usage strings…”, “assigning a placeholder string to represent a string variable in the identified data flow…”, “constructing an endpoint specification string…” and “checking each assembled usage string…” as drafted, are processes that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Thus, Claim 1 is not patent eligible under 35 U.S.C.101.
With respect to Claim 8, the limitations of “constructing a specification string…”, “verifying whether the set of request information complies with the received web API specifications…” and “wherein extracting … comprises assembling the usage string…”  as drafted, are processes that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
With further regard to Claim 8, this judicial exception is not integrated into a practical application. The claims recite the following additional elements “receiving source code…”, “receiving a set of web API specifications…”, “extracting a set of request information…” and “reporting a result of the verification…”, these limitations do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea, see MPEP 2106.05(g).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements which recite to “receive”, “extract” and “report” data, these limitations amount to no more than merely gathering data and outputting the results of the judicial exception which cannot provide an inventive concept.  See MPEP 2106.05(d).  Thus, Claim 8 is not patent eligible under 35 U.S.C.101.
With respect to Claims 16 and 19, these claims recite limitations which are substantially similar to those recited in Claims 1 and 8 respectively. Claims 16 and 19 
With regard to the individual dependent claims:
Claims 3, 13, 18 and 23 recite the additional element, “…treating each placeholder string as a wildcard when comparing…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 4 recites the additional element, “wherein the invocation statement is for using a web Application Programming Interface (web API)…,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 recites the additional element, “…determining whether the assembled usage string matches a uniform resource locator (URL) endpoint …,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 recites the additional element, “…determining whether the assembled usage string comprises request data … and determining whether the request data complies with the specification…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or 
Claim 7 recites the additional element, “reporting an error… when none of the one or more assembled usage strings matches…,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. data output, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 9 recites the additional element, “wherein the set of request information further comprises a hypertext transfer protocol (HTTP) method,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 10 recites the additional element, “wherein the usage string further comprises request data,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Claim 10 further recites the additional element, “…checking the request data for compliance with a requirement…,” this limitation as drafted, is a process that, under its broadest 
Claims 14 and 24 recite the additional element, “…assembling a plurality of usage strings by following the data flow of string variables…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 15 recites the additional element, “…determining whether at least one of the plurality of assembled usage strings complies with the received web API specifications…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. Thus, this limitation recites and falls within the “Mental Processes” 
Claim 20 recites the additional elements, “wherein the set of request information further comprises a hypertext transfer protocol (HTTP) method… wherein the usage string further comprises request data,” these limitations does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Claim 20 further recites the additional element, “…checking the request data and the HTTP method for compliance…,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, this “checking” limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Response to Arguments
Applicant’s arguments, see Pages 10-20 of the Remarks filed June 30, 2021, with respect to the outstanding 35 U.S.C. 103 rejections have been fully considered and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194